--------------------------------------------------------------------------------

Exhibit 10.1



AMENDMENT NO. 4
 
TO
 
CREDIT AGREEMENT
 
THIS AMENDMENT NO. 4 TO CREDIT AGREEMENT, dated as of November 8, 2019 (this
“Agreement”), is entered into by and between SOUTHWEST IOWA RENEWABLE ENERGY,
LLC, a limited liability company organized and existing under the laws of Iowa
(the “Company”), FARM CREDIT SERVICES OF AMERICA, FLCA, a federally-chartered
instrumentality of the United States (“Lender”), and COBANK, ACB, a
federally-chartered instrumentality of the United States (“CoBank”), in its
capacity as Cash Management Provider and Agent. Capitalized terms not defined
herein shall have the meanings set forth in the Existing Credit Agreement.
 
BACKGROUND:
 
WHEREAS, the Company, Lender and CoBank are parties to a Credit Agreement dated
as of June 24, 2014, Amendment No. 1 to Credit Agreement dated as of February
11, 2015, Amendment No. 2 to Credit Agreement dated as of February 11, 2015 and
Amendment No. 3 to Credit Agreement dated as of January 25, 2016 (as the same
may from time to time be amended, restated, modified or otherwise supplemented,
collectively the “Existing Credit Agreement”), and the other Loan Documents;
 
WHEREAS, the Company has requested that, as of the Effective Date, the Existing
Credit Agreement be amended as herein provided; and
 
WHEREAS, Lender and CoBank are willing, subject to the terms and conditions
hereinafter set forth, to make such amendments;
 
NOW, THEREFORE, in consideration of the agreements herein contained, the parties
hereby agree as follows:
 
ARTICLE 1        Definitions.
 
1.1         Certain Definitions. The following terms when used in the Agreement
shall have the following meanings:
 
“Agreement” is defined in the preamble to this Agreement.
 
“CoBank” is defined in the preamble to this Agreement.
 
“Company” is defined in the preamble to this Agreement.
 
“Effective Date” is defined in Article 4.
 
“Existing Credit Agreement” is defined in the first recital to this Agreement.
 
“First Amended and Restated Revolving Term Note” is defined in Section 2.2 of
this Agreement.
 
“First Amended and Restated Term Note” is defined in Section 2.1 of this
Agreement.
 
“Lender” is defined in the preamble to this Agreement.
 
1

--------------------------------------------------------------------------------

1.2         Other Definitions. Unless otherwise defined or the context otherwise
requires, terms used herein (including in the preamble and recitals hereto) have
the meanings provided for in the Existing Credit Agreement.
 
ARTICLE 2         Amendments.
 
Effective on (and subject to the occurrence of) the Effective Date, the Existing
Credit Agreement is amended as follows:
 
2.1         Term Note.  The Term Note referenced in Section 2.1(a) of the
Existing Credit Agreement, and attached to the Existing Credit Agreement as
Exhibit A, has been amended and restated in its entirety and is in the form
attached hereto as Exhibit A, the terms and provisions of which are incorporated
into the Existing Credit Agreement by reference and made a part thereof (the
“First Amended and Restated Term Note”).
 
2.2        Revolving Term Note.  The Revolving Term Note referenced in Section
2.2(b) of the Existing Credit Agreement, and attached to the Existing Credit
Agreement as Exhibit B, has been amended and restated in its entirety and is in
the form attached hereto as Exhibit B, the terms and provisions of which are
incorporated into the Existing Credit Agreement by reference and made a part
thereof (the “First Amended and Restated Revolving Term Note”).
 
2.3         Amendment to Section 2.1 of the Existing Credit Agreement.  Section
2.1 of the Existing Credit Agreement is hereby amended by deleting Section 2.1
in its entirety and substituting the following Section 2.1 in its place:
 
“2.1         The Term Loan. Lender agrees to make a term loan to the Company in
a principal amount not to exceed the Term Loan Amount set forth in the Term Note
(the “Term Loan”) upon the request of the Company made in accordance with the
terms of the Term Note and this Agreement; provided, however, that the Term Loan
shall be made in a single advance on or before the Term Loan Availability
Expiration Date.
 
(a)          The Term Note.  The Term Loan shall be evidenced by a promissory
note of the Company, substantially in the form of Exhibit A hereto and otherwise
in form and substance satisfactory to Agent, payable to the order of Lender (as
amended, restated, modified, supplemented, replaced, refinanced or renewed from
time to time, the “Term Note”).  The terms and provisions of the Term Note are
incorporated herein by reference and made a part hereof.  In the event of
irreconcilable inconsistency between the terms hereof and the terms of the Term
Note, the terms of the Term Note shall control.
 
(b)          Payments.  All principal, interest and fees outstanding under the
Term Loan shall be due and payable pursuant to the Term Note except to the
extent otherwise provided for in this Agreement.
 
(c)          Readvancement.  The principal amount of $30,000,000 was originally
advanced to the Company on June 24, 2014 under the Term Note dated as of June
24, 2014 by the Company to the order of the Lender in the original principal
amount of $30,000,000.  Such principal amount, together with all accrued and
unpaid interest thereon, was repaid in full on September 20, 2019. 
Notwithstanding the foregoing, as of November 8, 2019, the Lender is making the
Term Loan Amount available to the Company under the Term Note.”
 
2.4        Amendment to Section 3.3 of the Existing Credit Agreement.  Section
3.3 of the Existing Credit Agreement is hereby amended by deleting Section 3.3
in its entirety and substituting the following Section 3.3 in its place:
 
2

--------------------------------------------------------------------------------

“3.3        LIBOR Rate and LIBOR Index Rate Unascertainable; Illegality; Etc.
 
(a)          Unascertainable.  If, on any date on which a LIBOR Rate or LIBOR
Index Rate would otherwise be determined, Agent shall have determined that:
 


(i)
adequate and reasonable means do not exist for ascertaining such LIBOR Rate or
LIBOR Index Rate, or

 


(ii)
a contingency has occurred which materially and adversely affects the London
interbank eurodollar market relating to the LIBOR Rate or LIBOR Index Rate,

 
then in either case Lender shall have the rights specified in Section 3.3(c).
 
(b)          Illegality.  If at any time Agent shall have determined that the
making, maintenance or funding of any Loan to which the LIBOR Option or LIBOR
Index Option applies has been made impracticable or unlawful by compliance by
Agent in good faith with any Law or any interpretation or application thereof by
any Official Body or with any request or directive of any such Official Body
(whether or not having the force of Law), then Agent shall have the rights
specified in Section 3.3(c).
 
(c)         Lender and Agent’s Rights.  In the case of an event specified in
Section 3.3(a) or 3.3(b), Agent shall so notify the Company thereof, and in the
case of an event specified in Section 3.3(b), such notice shall describe the
specific circumstances of such event.  Upon such date as shall be specified in
such notice (which shall not be earlier than the date such notice is given), the
obligation of Lender to allow the Company to select, convert to or renew a LIBOR
Option or LIBOR Index Option shall be suspended until Agent shall have later
notified the Company of Agent’s determination that the circumstances giving rise
to such previous determination no longer exist.  If at any time Agent makes a
determination under Section 3.3(a) and the Company has previously notified Agent
of its selection of, conversion to or renewal of a LIBOR Option or LIBOR Index
Option and such Interest Rate Option has not yet gone into effect, such
notification shall be deemed to provide for selection of, conversion to or
renewal of the Effective Prime Rate with respect to such Loans.  If Agent
notifies the Company of a determination under Section 3.3(b), the Company shall,
subject to the Company’s indemnification Obligations under Section 3.4, as to
any Loan of the Company to which a LIBOR Option or LIBOR Index Option applies,
as applicable, on the date specified in such notice either convert such Loan to
the Effective Prime Rate with respect to such Loan or prepay such Loan in
accordance with Section 2.6.  Absent due notice from the Company of conversion
or prepayment, the interest rate on such Loan shall automatically be converted
to the Effective Prime Rate with respect to such Loan upon such specified date.
 
(d)          LIBOR Replacement Rate.   Notwithstanding anything to the contrary
contained in this Agreement or any other Loan Document, but without limiting
Section 3.3(a) above, if the Agent shall have determined (which determination
shall be final and conclusive and binding upon all parties hereto), or the
Company or the Lender notifies the Agent (with in the case of the Lender, a copy
to the Company) that the Company or the Lender (as applicable) shall have
determined (which determination likewise shall be final and conclusive and
binding upon all parties hereto), that (i) the circumstances described in
Section 3.3(a)(i) have arisen and that such circumstances are unlikely to be
temporary, (ii) the relevant administrator of the LIBOR Rate or LIBOR Index Rate
or a governmental authority having or purporting to have jurisdiction over the
Agent has made a public statement identifying a specific date after which the
LIBOR Rate or LIBOR Index Rate shall no longer be made available, or used for
determining interest rates for loans in the applicable currency (such specific
date, the “LIBOR Scheduled Unavailability Date”), or (iii) syndicated credit
facilities among national and/or regional banks active in leading and
participating in such facilities currently being executed, or that include
language similar to that contained in this Section 3.3(d), are being executed or
amended (as applicable) to incorporate or adopt a new interest rate to replace
the LIBOR Rate or LIBOR Index Rate for determining interest rates for loans in
the applicable currency, then, reasonably promptly after such determination by
the Agent or receipt by the Agent of such notice, as applicable, the Agent and
the Company may amend this Agreement and the Notes to replace the LIBOR Rate or
LIBOR Index Rate with an alternate rate of interest, giving due consideration to
any evolving or then existing convention for similar Dollar denominated
syndicated credit facilities for such alternative rates of interest (any such
proposed rate, a “LIBOR Replacement Rate”), and make such other related changes
to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the opinion of the Agent, to effect the provisions of this
Section 3.3(d) (provided, that any definition of the LIBOR Replacement Rate
shall specify that in no event shall such LIBOR Replacement Rate be less than
zero for purposes of this Agreement).  The LIBOR Replacement Rate shall be
applied in a manner consistent with market practice; provided that, in each
case, to the extent such market practice is not administratively feasible for
the Agent, such LIBOR Replacement Rate shall be applied as otherwise reasonably
determined by the Agent (it being understood that any such modification to
application by the Agent made as so determined shall not require the consent of,
or consultation with, the Lender).  For the avoidance of doubt, the parties
hereto agree that unless and until a LIBOR Replacement Rate is determined and an
amendment to this Agreement is entered into to effect the provisions of this
Section 3.3(d), if the circumstances under clauses (i) and (ii) of this Section
3.3(d) exist, the provisions of Section 3.3(a) and 3.3(c) shall apply.”
 
3

--------------------------------------------------------------------------------

2.5         Amendment to Section 7.7 of the Existing Credit Agreement. Section
7.7 of the Existing Credit Agreement is hereby amended by deleting Section 7.7
in its entirety and substituting the following Section 7.7 in its place:
 
“7.7         Dividends and Related Distributions.
 
(a)          The Company shall not, and shall not permit any of its Subsidiaries
to, make or pay, or agree to become or remain liable to make or pay, any
dividend or other distribution of any nature (whether in cash, property,
securities or otherwise) on account of or in respect of its shares of capital
stock, partnership interests or limited liability company interests or on
account of the purchase, redemption, retirement or acquisition of its shares of
capital stock (or warrants, options or rights therefor), partnership interests
or limited liability company interests, except dividends or other distributions
payable by the Company to its members holding limited liability company
interests with respect to any fiscal year of the Company; provided, that (i) the
aggregate amount of such payments with respect to any fiscal year of the Company
does not exceed 50% of the net income of the Company for such fiscal year, (ii)
the Company has delivered its audited financial statements for such fiscal year
to Agent in accordance with Section 6.1(b) and (iii) no Event of Default or
Default has occurred or would result therefrom.
 
(b)         Notwithstanding the restrictions set forth in Section 7.7(a), the
Company shall be permitted to make or pay additional dividends or other
distributions to its members holding limited liability company interests;
provided, that (i) the Company has delivered its audited financial statements
for the most recently-completed fiscal year to Agent in accordance with Section
6.1(b), (ii) no Event of Default or Default has occurred or would result
therefrom (on a pro-forma basis after giving effect to any dividend or other
distribution proposed to be made pursuant to this Section 7.7(b)), (iii) the net
income of the Company was $1 or more for the most recently-completed fiscal
year, (iv) the Company reasonably projects that the net income of the Company
will be $1 or more for the then-current fiscal year and (v) the Working Capital
of the Company was $30,000,000 or more as of the last day of the most
recently-reported fiscal year, is $30,000,000 or more as of the time any
dividend or other distribution is proposed to be made pursuant to this Section
7.7(b) and will be $30,000,000 or more immediately after any dividend or other
distribution is actually made pursuant to this Section 7.7(b).
 
4

--------------------------------------------------------------------------------

(c)        Notwithstanding the restrictions set forth in Section 7.7(a), SIRE
DISC, Inc. shall be permitted to make or pay dividends or other distributions to
the Company.
 
(d)         Notwithstanding the restrictions set forth in Section 7.7(a) and
(b), the Company shall be permitted to repurchase Class C and Class A membership
units of the Company owned by ICM Investments, Inc. for the amount of
$11,093,146 (the “ICM Unit Repurchase”) and to use proceeds from the Term Loan
and/or the Revolving Term Loan for such purpose.”
 
2.6          Amendment to Article 8 of the Existing Credit Agreement.  Article 8
of the Existing Credit Agreement is hereby amended by deleting Article 8 in its
entirety and substituting the following Article 8 in its place:
 
“ARTICLE 8       Financial Covenants.
 
8.1          Working Capital.  The Company will maintain the Working Capital of
the Consolidated Group at not less than $20,000,000, measured as of the last day
of each calendar month.
 
8.2          [Intentionally Omitted].
 
8.3          Debt Service Coverage Ratio.  The Company will not permit the Debt
Service Coverage Ratio of the Consolidated Group to be less than 1.20 to 1.00,
measured as of the last day of each fiscal year of the Company.”
 
2.7         Amendment to Section A of Annex A of the Existing Credit Agreement. 
Section A of Annex A of the Existing Credit Agreement is hereby amended by
deleting the following defined terms and substituting the following defined
terms in their place:
 
““Debt Service Coverage Ratio” means, with respect to any Person as of any date
of determination, the following (all as calculated for the most recently
completed fiscal year in accordance with GAAP consistently applied): (1) net
income (after taxes), plus any amount which, in the determination of net income,
has been deducted for depreciation and amortization expense and any
non-recurring non-cash charges, losses or expenses approved by Agent, minus any
amount which, in the determination of net income, has been added for any
non-cash income or gains (including non-cash income or gains on dividends
received) and any extraordinary, unusual or non-recurring income or gains
(including income or gains on asset sales); divided by (2) $7,500,000.”
 
““LIBOR Index Rate” means a rate (rounded upward to the nearest 1/100th and
adjusted for reserves required on “Eurocurrency Liabilities” (as hereinafter
defined) for banks subject to “FRB Regulation D” (as hereinafter defined) or
required by any other federal law or regulation) per annum equal at all times to
the LIBOR Index Spread plus the higher of: (a) zero percent (0.000%); or (b) the
rate reported at 11:00 a.m. London time for the offering of one (1)-month U.S.
dollars deposits, by Bloomberg Information Services (or on any successor or
substitute service providing rate quotations comparable to those currently
provided by such service, as determined by Agent from time to time, for the
purpose of providing quotations of interest rates applicable to dollar deposits
in the London interbank market) on the first “U.S. Banking Day” (as hereinafter
defined) in each week, with such rate to change weekly on such day. The rate
shall be reset automatically, without the necessity of notice being provided to
the Company or any other party, on the first “U.S. Banking Day” of each
succeeding week, and each change in the rate shall be applicable to all balances
subject to this option. Information about the then-current rate shall be made
available upon telephonic request.  For purposes hereof: (1) “U.S. Banking Day”
shall mean a day on which Agent is open for business and banks are open for
business in New York, New York; (2) “Eurocurrency Liabilities” shall have the
meaning as set forth in “FRB Regulation D”; and (3) “FRB Regulation D” shall
mean Regulation D as promulgated by the Board of Governors of the Federal
Reserve System, 12 CFR Part 204, as amended.”
 
5

--------------------------------------------------------------------------------

““LIBOR Rate” means, with respect to the Loans to which the LIBOR Option applies
for any Interest Period, a fixed annual rate equal to the LIBOR Rate Spread plus
(i) the higher of: (a) zero percent (0.000%); or (b) the rate of interest
determined by Agent at which deposits in U.S. dollars for the relevant Interest
Period are offered based on information published by Bloomberg Information
Services (or on any successor or substitute service providing rate quotations
comparable to those currently provided by such service, as determined by Agent
from time to time, for the purpose of providing quotations of interest rates
applicable to dollar deposits in the London interbank market) as of 11:00 a.m.
(London time) on the day which is two (2) Business Days prior to the first day
of such Interest Period, divided by (ii) a number equal to 1.0 minus the
aggregate (but without duplication) of the rates (expressed as a decimal
fraction) of reserve requirements in effect on the day which is two (2) Business
Days prior to the beginning of such Interest Period for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board of Governors of the Federal Reserve System) which are required to be
maintained by a member bank of the Federal Reserve System (including, basic,
supplemental, marginal, and emergency reserves under any regulations of the
Board of Governors of the Federal Reserve System or other Official Body having
jurisdiction with respect thereto, as now and from time to time in effect) (as
in effect on any day, the “LIBOR Reserve Percentage”); such rate to be rounded
upward to the next whole multiple of 0.01 percent.  The LIBOR Rate may also be
expressed by the following formula:
 


   
London interbank offered rates presented by
          LIBOR Rate = Reuters Screen LIBOR01 page or appropriate substitute  
 
 
 
 
 
 
1.00 - LIBOR Reserve Percentage  


The LIBOR Rate shall be adjusted with respect to any Loan to which the LIBOR
Option applies that is outstanding on the effective date of any change in the
LIBOR Reserve Percentage as of such effective date.  Agent shall provide notice
to the Company of the LIBOR Rate as determined or adjusted in accordance
herewith, which determination shall be conclusive and binding upon the Company
absent manifest error.”
 
2.8         Amendment to Section A of Annex A of the Existing Credit Agreement. 
Section A of Annex A of the Existing Credit Agreement is hereby amended by
adding the following defined terms in alphabetical order:
 
“ICM Unit Repurchase” is defined in Section 7.7(d).
 
“LIBOR Replacement Rate” is defined in Section 3.3(d).
 
“LIBOR Scheduled Unavailability Date” is defined in Section 3.3(d).
 
“Effective Prime Rate” means the Prime Rate plus a spread of 0.25% per annum.
 
“Prime Rate” means a variable rate of interest per annum equal to the “U.S.
prime rate” as reported on such day in the Money Rates Section of the Eastern
Edition of The Wall Street Journal, or if the Eastern Edition of The Wall Street
Journal is not published on such day, such rate as last published in the Eastern
Edition of The Wall Street Journal. In the event the Eastern Edition of The Wall
Street Journal ceases to publish such rate or an equivalent on a regular basis,
the Administrative Agent shall notify the Borrower and the Agent and the Company
will agree upon a substitute regularly published average prime rate to be used
to determine the “Prime Rate”.  Any change in Prime Rate shall be automatic,
without the necessity of notice provided to the Borrower or any other Obligor.
 
6

--------------------------------------------------------------------------------

2.9         Amendment to Section A of Annex A of the Existing Credit Agreement. 
Section A of Annex A of the Existing Credit Agreement is hereby amended by
deleting the defined term “Local Net Worth” in its entirety.
 
2.10       Amendment to Section C of Annex A of the Existing Credit Agreement. 
Section C of Annex A of the Existing Credit Agreement is hereby amended by
deleting Section C of Annex A in its entirety and substituting the following
Section C of Annex A in its place:
 
“C.         Accounting Principles.  Except as otherwise provided in this
Agreement, all computations and determinations as to accounting or financial
matters and all financial statements to be delivered pursuant to this Agreement
shall be made and prepared in accordance with GAAP (including principles of
consolidation where appropriate), and all accounting or financial terms shall
have the meanings ascribed to such terms by GAAP; provided, however, that all
accounting terms used in Article 8 (and all defined terms used in the definition
of any accounting term used in such Article) shall have the meaning given to
such terms (and defined terms) under GAAP as in effect on the date hereof
applied on a basis consistent with those used in preparing the Statements
referred to in Article 5.  In the event of any change after the date hereof in
GAAP, and if such change would affect the computation of any of the financial
covenants set forth in Article 8, then the parties hereto agree to endeavor, in
good faith, to agree upon an amendment to this Agreement that would adjust such
financial covenants in a manner that would preserve the original intent thereof,
but would allow compliance therewith to be determined in accordance with the
Company’s financial statements at that time, provided that, until so amended,
such financial covenants shall continue to be computed in accordance with GAAP
prior to such change therein.  Notwithstanding any provision contained herein,
all terms of an accounting or financial nature used herein shall be construed,
and all computations of amounts and ratios referred to herein shall be made,
without giving effect to any change in accounting for leases pursuant to GAAP
resulting from the implementation of Financial Accounting Standards Board ASU
No. 2016-02, Leases (Topic 842), to the extent such adoption would require
treating any lease (or similar arrangement conveying the right to use ) as a
Capital Lease where such lease (or similar arrangement) would not have been
required to be so treated under GAAP as in effect on December 31, 2017.”
 
2.11       Amendment to Compliance Certificate Exhibit.  Exhibit C to the
Existing Credit Agreement has been amended and restated in its entirety and is
in the form attached hereto as Exhibit C.
 
ARTICLE 3         Representations and Warranties.
 
In order to induce Lender and CoBank to make the amendments provided for in
Article 2, the Company hereby (a) represents and warrants that (i) each of the
representations and warranties of the Company contained in the Existing Credit
Agreement and in the other Loan Documents are true and correct in all material
respects on and as of the date hereof, except that such representations and
warranties (A) that relate solely to an earlier date shall be true and correct
in all material respects as of such earlier date and (B) shall be true and
correct in all respects to the extent they are qualified by a materiality
standard and (ii) no Default or Event of Default has occurred and is continuing;
and (b) agrees that the incorrectness in any respect of any representation and
warranty contained in the preceding clause (a) shall constitute an immediate
Event of Default. Without limiting the foregoing, the Company hereby (x)
ratifies and confirms all of the terms, covenants and conditions set forth in
the Loan Documents and hereby agrees that it remains unconditionally liable to
Lender and CoBank in accordance with the respective terms, covenants and
conditions set forth in the Loan Documents, and all Collateral in favor of
Lender and CoBank continues unimpaired and in full force and effect, and (y)
waives all defense, claims, counterclaims, rights of recoupment or set-off
against any of its obligations.
 
7

--------------------------------------------------------------------------------

ARTICLE 4         Conditions to Effectiveness.
 
This Agreement shall become effective on such date (the “Effective Date”) when
the following conditions have been satisfied:
 
4.1         Representations and Warranties. The representations and warranties
made by the Company pursuant to Article 3 as of the Effective Date shall be true
and correct.
 
4.2         Notes.  CoBank shall have received a duly executed First Amended and
Restated Term Note and First Amended and Restated Revolving Term Note.
 
4.3         Legal Opinion.  A written opinion of counsel for the Company, dated
no later than the Effective Date, in form and substance and from counsel
reasonably satisfactory to Agent.
 
4.4         Other Requests. CoBank shall have received such other certificates,
instruments, documents, agreements, information and reports as may be requested
by CoBank, in form and substance satisfactory to CoBank.
 
4.5         Payment of Fees and Expenses.  The Company shall have paid all fees
and expenses of CoBank and the Lending Parties, if any, payable on or before the
Effective Date as required by this Agreement or any other Loan Document,
including the fees described in the fee letter executed between the Company and
CoBank in connection with this Agreement.
 
ARTICLE 5         Miscellaneous.
 
5.1         Loan Document Pursuant to Existing Credit Agreement.   This
Agreement is a Loan Document executed pursuant to the Existing Credit Agreement.
Except as expressly amended hereby, all of the representations, warranties,
terms, covenants and conditions contained in the Existing Credit Agreement and
each other Loan Document shall remain unamended and otherwise unmodified and in
full force and effect.
 
5.2         Limitation of Amendments.    The amendments set forth in Article 2
shall be limited precisely as provided for herein and shall not be deemed to be
a waiver of, amendment of, consent to or modification of any other term or
provision of the Existing Credit Agreement or any term or provision of any other
Loan Document or of any transaction or further or future action on the part of
the Company which would require the consent of CoBank under the Existing Credit
Agreement or any other Loan Document.
 
5.3         Counterparts; Effectiveness.  This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  This Agreement shall become effective when
it shall have been executed by CoBank and when CoBank shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto.  Delivery of an executed counterpart of a signature
page of this Agreement by telecopy or email shall be as effective as delivery of
a manually executed counterpart of this Agreement.
 
5.4         Incorporation of Existing Credit Agreement Provisions. The
provisions of Article 11 of the Existing Credit Agreement shall apply to this
Agreement, mutatis mutandis.
 
8

--------------------------------------------------------------------------------

[Signature Pages Follow]
 
9

--------------------------------------------------------------------------------

[SIGNATURE PAGE TO CREDIT AGREEMENT AMENDMENT]
 
IN WITNESS WHEREOF, the parties hereto, by their Authorized Officers, have
executed this Agreement as of the date first set forth above.
 

 
COMPANY:
     
SOUTHWEST IOWA RENEWABLE ENERGY, LLC
     
By:  
 /s/ Brett L. Frevert  
Name:

Brett L. Frevert
 
Title:

Chief Financial Officer





 
Notice Address for the Company:
     
Southwest Iowa Renewable Energy, LLC
 
10868 189th Street
 
Council Bluffs, Iowa 51503
 
Attention:

Brett Frevert
 
Fax  No.:

(712) 366-0394
 
Email Address: Brett.Frevert@sireethanol.com



10

--------------------------------------------------------------------------------

[SIGNATURE PAGE TO CREDIT AGREEMENT AMENDMENT]
 
IN WITNESS WHEREOF, the parties hereto, by their Authorized Officers, have
executed this Agreement as of the date first set forth above.
 

 
LENDER:
     
FARM CREDIT SERVICES OF AMERICA, FLCA
     
By:

/s/ Brian Frevert  
Name:

Brian Frevert  
Title:

Vice President




 
Notice Address for the Company:
     
Farm Credit Services of America, FLCA
 
5015 S. 118th Street
 
Omaha, Nebraska 68137
 
Attention:

Agribusiness Finance
 
Fax  No.:

(402) 661-3669
 
Email Address: frahmk@fcsamerica.com



11

--------------------------------------------------------------------------------

[SIGNATURE PAGE TO CREDIT AGREEMENT AMENDMENT]
 
IN WITNESS WHEREOF, the parties hereto, by their Authorized Officers, have
executed this Agreement as of the date first set forth above.
 

 
CASH MANAGEMENT PROVIDER AND AGENT:
     
COBANK, ACB

     
By:

Tom D. Houser


 
Name:

Tom D. Houser
 
Title:

Vice President





 
Notice Address for CoBank:
     
6340 S. Fiddlers Green Circle
 
Greenwood Village, Colorado 80111
 
Attention:

Credit Information Services  
Fax No.:

(303) 224-6101
 
Email Address: CIServices@CoBank.com



12

--------------------------------------------------------------------------------

[GUARANTOR’S CONSENT PAGE TO CREDIT AGREEMENT AMENDMENT]
 
GUARANTOR’S CONSENT
 
The undersigned SIRE DISC, INC., an Iowa corporation (the “Guarantor”), hereby
(a) consents to this Agreement and the transactions contemplated hereby, (b)
reaffirms its obligations under that certain Continuing Guarantee dated February
11, 2015 by Guarantor in favor of CoBank, for the benefit of the Lending Parties
(the “Continuing Guarantee”), including, without limitation, the unconditional
guarantee to CoBank, for the benefit of the Lending Parties, of the full and
prompt payment of the Indebtedness (as defined in the Continuing Guarantee),
whether now existing or hereafter arising, and (c) represents and warrants that
(i) the Continuing Guarantee continues to constitute the legal, valid and
binding obligation of Guarantor enforceable against Guarantor in accordance with
its terms, (ii) there exists no Event of Default or Default and (iii) there are
no, and shall not be any, defenses to or counterclaims or rights of set-off
against any of CoBank’s or the Lending Parties’ rights under the Continuing
Guarantee.
 

 
SIRE DISC, INC.
      By:
/s/ Brett L. Frevert
  Name:

Brett L. Frevert
  Title:

Chief Financial Officer



13

--------------------------------------------------------------------------------

EXHIBIT A
 
Form of First Amended and Restated Term Note
 
[see attached]
 

--------------------------------------------------------------------------------

EXHIBIT B
 
Form of First Amended and Restated Revolving Term Note
 
[see attached]
 

--------------------------------------------------------------------------------

EXHIBIT C
 
Form of Compliance Certificate
 
[see attached]
 



--------------------------------------------------------------------------------